Title: Abigail Adams to John Adams, 11 March 1788
From: Adams, Abigail
To: Adams, John


        
          Grosvenour Square March 11th 1788
          My dearest Friend
        
        The Mail is this day arrived, but not a Line have I got from you, nor have I heard a word from you since you left me. I hope you are well. I am anxious to learn when you expect to get back. I find by Letters received yesterday from France that mr Jefferson is gone to meet, you, which will render your visit in Holland much pleasenter to you. Callihan does not appear in any great Hurry, and I am full in the Mind that he had rather make it the middle of April before he sails than go sooner. he will not however have to wait for our things, as I hope they will all be on Board this week. I shall stay in the House as long as I possibly can, but if you do not get back before the 20th imagine I shall be in some Hotell.
        We have had more Winter since you left London than the whole season before, and Terible Soar throats have been the concequence of the harsh March winds I have had my share of it I hope, which proved very obstinate for several days, & yesterday was the first of my getting out. Mr & Mrs Smith will leave London the 20th
        I wrote you by last frydays Mail under cover to messiurs Willinks. my most Respectfull compliments to mr Jefferson. I rejoice in the Idea of your having met again before you leave Europe. the papers give us a magnificent account of preperations in Holland for celebrating the Birth day of the Stadtholder
        Nothing from America Since you left me; I find it very lonesome here & Should be more so if I was not so buisily employd in preperations for our departure—
        adieu most affectionately / yours
        A Adams
        after closing my Letter, yours of March the fourth is just brought me. I rejoice to hear you are well. compliments to mr d. & family if you had named the Hotell you were at, I Should not be obliged to Send my Letters to Amsterdam
        A Adams
      